 In the Matter of THE FAIR, A CORPORATION,andDEPARTMENT STOREEMPLOYEES UNION, LOCAL No. 291, OF UNITED RETAIL WHOLESALEAND DEPARTMENT STORE EMPLOYEES OF AMERICA, C. I. O.Case No. 2629.-Decided July 0, 19411Investigation and Certification of Representatives:stipulation for certificationof representativesupon consent election.Mr. Jack G. Evans,for the Board.Mr. Ralph E. Bowers,of Chicago, Ill., for the Company.Mr. Francis Heisler,of Chicago, Ill., for the C. I. O.Mr. Morris Maus,of Chicago, Ill., for the A. F. of L.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn' April 30, 1941, Department Store Employees Union, Local No.291, of United Retail, Wholesale and' Department Store Employeesof America, C. I. 0., herein called the C. I. 0., filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition alleg-ing that a question affecting commerce had arisen concerning the repre-sentation of employees of The Fair, of Chicago, Illinois, herein calledthe Company, engaged in general retail business in Chicago, Illinois,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 19, 1941, the Company, theC. I. 0., International Brotherhood of Teamsters, Chauffeurs, Ware-housemen, and Helpers Union of America, by and through Local 725and 711 (A. F. of L.), herein called the A. F. of L., a labor organi-zation claiming to represent, employees of the Company, and a repre-sentative for the National Labor Relations Board, herein called theBoard, entered into a "Stipulation For Certification Upon ConsentElection."On May 23, 1941, the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered,nwnc pro tuneas of May 19, 1941, an investigation and 'authorized33 N. L. R. B., No. 24.113 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director to conduct it and to provide for an appropriatehearing upon. due notice.Pursuant to the Stipulation, elections by secret ballot were con-ducted on May 27, 1941, under the direction and supervision of theRegional Director among the following employees:1.All employees in the State Street Store, Warehouse, and Garagesof the Company, described in Appendix "A," attached hereto, to deter-mine whether or not they desire to be represented by the C. I. O., forthe purposes of collective bargaining.2.All truck drivers and truck drivers' helpers at. the Company'sWarehouse and the Garages, 'excluding supervisors, to determine -whether they desire to be represented by the C. I. 0., by the A. F.of L., or by neither for the purposes of collective bargaining.On June 4, 1941, the Regional Director issued and duly servedupon the parties an Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :(Employeesin the State Street Store, the Warehouse and the Garages)Total number on eligibility list___________________________ 1, 592Total number of ballots cast____________________________ 1,404Total number of ballots challenged_______________________25Total number of blank ballots_____________________________2Total number of void ballots____________________________3Total number of ballots cast for the C. I. O. Union ---------- 1,167Total number of ballots cast against the C. I. O. Union ----207(Truck drivers, helpers intheWarehouseand Garages)Total number on eligibility list______________________________126Totalnumber of ballots cast ---------------------------------112Totalnumber of ballots challenged ---------------------------1Totalnumber of blank ballots______________________________0.Total number of void ballots________________________________0Total number of ballots cast for the C. I. C. Union -----------6Total number of ballots cast for the A. F. of L. Union -------94Total number of ballots cast for Neither____________________11Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the re-presentation of employees of The Fair, a corporation, Chicago; Illi-nois, at its State Street Store,: Warehouse, and Garages, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act. THE FAIR:..l IJ2.All employees of the Company in the State Street Store, theWarehouse, and the, Garages, listed in Appendix A, attached, hereto,ing, within the meaning of Section 9 (b) of 'the Act.3.Department Store Employees Union Local No., 291, of UnitedRetail,Wholesale and Department Store Employees of America,C. I. '0., has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining and is the. exclusive representative, of all em--=riloyees'-iii, said--unit;:-within the "meaning of Section 9 (a) of theNational Labor Relations Act.4.All truck 'drivers and truck drivers' helpers at the Company'sWarehouse and Garages, excluding supervisors, constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.5.International Brotherhood; of Teamsters, Chauffeurs. Warehouse-men, and Helpers Union of America, by and through Local 725 and711 (A. F. of. L.), has been designated and selected by a majority ofthe employees in the last-mentioned unit as their representative forthe purposes of collective bargaining and is the exclusive representativeof all the. employees. in said unit within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION'-OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c). of the National Labor Relations Act,IT Is HEREBY CERTIFIEDthat Department Store Employees Union,Local No. 291, of United Retail, Wholesale and Department StoreEmployees of America, C. I. 0., has been selected by a majority ofall employees listed in Appendix "A" at the State Street Store, Ware-house and Garages of The ,Fair, a corporation, Chicago, Illinois, astheir representative for the purposes of collective bargaining and thatpursuant to Section 9 (a) of the Act, Department Store EmployeesUnix 1;; Local ,No. 291, of :United Retail,Wholesale and DepartmentStore Employees of America; C. I. -0., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to' rates of pay, wages, hours of employment, and otherconditions of employment;IT IS HEREBY FURTHER CERTIFIED that International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers Union of America,by and through Local 725 and 711 (A. F. of L.), has been selected by amajority of all truck drivers and truck drivers' helpers at the Ware-house and Garages of The Fair, a corporation, Chicago, Illinois,excluding supervisors, as their representative for the purposes of col-450122-42-vol. 33-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining and that, pursuant to Section 9. (a) of the Act,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers Union of America, by and through Local 725 and 711(A. F. of L.), is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.APPENDIX AAll selling and non-selling employees at the State" Street Store,including window trimmers, sign writers, audit, credit and accountspayable employees, and stenographers and typists not engaged ina confidential capacity, but excluding executives, superintendents.,floormen, supervisors, buyers and assistant buyers, confidential em-ployees, artists, copywriters, pay-roll department, employment office,special service employees, statistical division of the comptroller's office,training department, demonstrators paid one-half or more by manu-facturers, and leased departments, and such crafts as have agreementswith the company, namely, carpenters, painters, electricians, operatingengineers, engine-room employees, escalator and elevator maintenancemechanics, steamfitters, plumbers, and butchers; and further includingAll employees at the Warehouse, the Garages, but excluding super-visors, truck drivers, and truck drivers' helpers.